EXHIBIT 21.1 SUBSIDIARIES OF THE REGISTRANT NATURAL HEALTH TRENDS CORP. A DELAWARE CORPORATION Name Jurisdiction NHT Global, Inc. United States (Delaware) NHTC International, LLC United States (Delaware) NHT Global (Canada) Company Canada NHTC Holding Company Cayman Islands NHT Global Taiwan Company Cayman Islands NHTC Trading Company Cayman Islands NHT Global CIS Company Cayman Islands NHT Global (China) Corporation China NHT Global Hong Kong Limited Hong Kong Natural Health Trends Japan, Inc. Japan NHTK Ltd. South Korea NHT Slovenia, Ltd. Slovenia NHT Global Europe S.R.L. Italy
